940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret L. SCANTLEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1281.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1991.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's dismissal of her complaint seeking judicial review of a decision of the Secretary of Health and Human Services (the "Secretary"), denying her claim for widows' disability benefits.  The Secretary now moves to remand this action.


2
The Commissioner of Social Security has issued a new Social Security Ruling for determining disability of widows, widowers, and surviving divorced spouses that is applicable to this case.  See Social Security Ruling 91-3p, Title II:  Determining Entitlement to Disability Benefits for Months Prior to January 1991 for Widows, Widowers, and Surviving Divorced Spouses Claims, 56 Fed.Reg. 23,589 (1991).  Upon consideration of the Secretary's motion to remand, we conclude that a remand to the Social Security Administration is warranted.  See 42 U.S.C. Sec. 405(g).


3
It therefore is ORDERED that the motion of the Secretary is granted and the action be remanded for further administrative proceedings.